Citation Nr: 1220262	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-10 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  He is the recipient of the Combat Infantryman Badge and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board observes that in the February 1997 rating decision, the RO reopened the Veteran's claim for service connection for hearing loss and then denied the claim on the merits.  The Veteran timely perfected his appeal with regard to this decision, but, for reasons unknown, the appeal was not certified to the Board.  Therefore, although the Veteran's hearing loss claim was subsequently denied by the RO in a February 2003 rating decision, the February 1997 rating decision is the one properly on appeal before the Board with regard to this claim.

In February 2009, August 2010, and November 2011, the Board remanded this matter to the agency of original jurisdiction for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As above mentioned, this case was most recent remanded by the Board in November 2011 so that the Veteran could be scheduled for a hearing to be conducted by a Veterans Law Judge (VLJ).  A VA Form 21-0820 (Report of General Information) shows that in December 2011 a VA employee contacted the Veteran via telephone to clarify if the Veteran wanted to have a hearing with a VLJ.  The Veteran indicated that he did not want a hearing, either "video" or "Travel Board" with a VLJ, and requested that the Board "make a decision on his appeal."  

Further review of the Veteran's claim shows that the Board, by means of an August 2010 remand, found that another VA examination needed to be scheduled, as the report of a March 2009 VA audio examination, ordered pursuant to the Board's February 2009 remand, was "not adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)."  

The Board observed in August 2010 that the March 2009 VA examiner stated in her opinion that the Veteran did not have hearing loss and that there was never a report of hearing loss documented in the claims folder.  As indicated in the Board's February 2009 remand, however, there is in fact medical evidence suggesting the presence of hearing loss as defined by VA regulations in the right ear.  Specifically, at a March 1995 VA examination, speech recognition in the right ear was reported as 88 percent, and at the January 2007 VA examination, the right ear speech recognition score was 92 percent.  Speech recognition scores using the Maryland CNC Test that are less than 94 percent represent a hearing loss disability under VA regulations.  38 C.F.R. § 3.385.  Also, the Board here notes that in the course of an April 2005 VA examination a right ear speech recognition score of 80 percent was reported.  Accordingly, the Board found in August 2010 that the examiner's statements were inaccurate for the purposes of this claim.  Further, it was noted that the examiner stated at that time that any current or future claim of hearing loss in this case would not be the result of military noise exposure; however, he provided no rationale for this opinion.  An opinion that contains only data and conclusions is afforded no weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  

For these reasons, the Board in August 2010 concluded that the March 2009 VA examination was insufficient to serve as a basis for the Board's decision and that another examination should be scheduled.

As such, the Board in August 2010 ordered that the following development occur:

1.  Schedule the Veteran for a VA audiological examination in order to ascertain the existence and etiology of his current right ear hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right ear hearing loss, to include any hearing loss as defined by VA regulations since the Veteran filed his claim in September 1996, is related to in-service noise exposure or is otherwise related to his military service?  A rationale for any opinion advanced should be provided, to include identifying the likely cause of the any hearing loss if such loss is not due to military service.  The examiner should also state what sources were consulted in forming the opinion.

This ordered VA examination was conducted in September 2010.  The examination, conducted by a VA audiologist other than the one who administered the March 2009 VA audio examination, and who asserted that he had reviewed the Veteran's claims folder, shows that he commented that "hearing evaluations dating from 1988 through the current evaluation dated 9/24/10 all document hearing within normal range bilaterally.  This Veteran has no hearing loss!  There is no documented hearing loss in the C-file [claims folder].  Therefore we can conclude that military noise exposure did not cause any hearing loss."  (emphasis added).  The Board notes parenthetically that the examiner also observed that the Veteran was being compensated for tinnitus due to "acoustic trauma and combat."  

Unfortunately, as was the case with the VA examination findings of March 2009, the findings provided as part of the September 2010 VA examination are similarly not adequate for rating purposes.  Barr.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  Here, each VA audiologist (in March 2009 and September 2010) seemingly disregarded the Board's previously provided factual information, namely, that the Veteran had in fact been previously diagnosed with hearing loss - shown by speech recognition scores using the Maryland CNC Test which are less than 94 percent -- as defined by VA regulations (38 C.F.R. § 3.385).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, unfortunately, as the terms of the Board's August 2010 remand were not complied with, i.e., the VA examiner in September 2010 did not acknowledge, in providing the requested opinion, "any hearing loss as defined by VA regulations since the Veteran filed his claim in September 1996," another VA medical examination/opinion is needed to be obtained in this case prior to the Board's adjudication of this instant matter.  

The Board also observes that it received, in October 2011, records from the Social Security Administration (SSA).  These records include a January 1996 notice of a fully favorable decision.  The SSA is shown to have found the Veteran to be under a disability since October 1994.  In part, the notice letter indicated that the Veteran had reported hearing loss.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter currently on appeal.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must therefore be remanded to obtain the Veteran's complete SSA record.  The Board also parenthetically observes that the Veteran is not shown to have submitted a waiver of initial consideration of this SSA evidence by the RO.  In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  The RO/AMC should then schedule the Veteran for a VA audiological examination in order to ascertain the existence and etiology of his current right ear hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record - which, as noted above, includes evidence of right ear hearing loss for VA purposes (38 C.F.R. § 3.385) in March 1995, April 2005, and January 2007 -- and examination of the Veteran, the examiner should respond to the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right ear hearing loss, to include any hearing loss as defined by VA regulations since the Veteran filed his claim in September 1996, is related to in-service noise exposure or is otherwise related to his military service?  

A clear rationale for all opinions would be helpful (to include identifying the likely cause of the any hearing loss if such loss is not due to military service) - including notations to specifically-identified facts and medical principles (i.e., what particular medical records, other evidence) - and of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), review of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall.

5.  Thereafter, and following any additionally-indicated development, the RO/AMC should readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC should issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


